Citation Nr: 1727260	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to October 13, 2015, and 70 percent disabling thereafter.  


REPRESENTATION

The Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by a Regional Office (RO) of the Department of Veteran's Affairs (VA).

In October 2015, the Veteran appeared via video-conference in a hearing conducted before the undersigned Veterans Law Judge, and in February 2016, the Board issued a decision that, inter alia, remanded the increased rating claim above for additional development.  

While the case was in remand status, in a July 2016 rating decision, the RO increased the rating for PTSD to 70 percent effective October 13, 2015, which was the date of the Board hearing.

As further development is required, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this case should be remanded to allow initial RO review of VA psychiatric treatment records associated with the record since the last RO adjudicative action, namely the July 2016 supplemental statement of the case (SSOC).  Given that the Veteran perfected his appeal of this claim in 2012, his waiver of initial RO review of this relevant evidence cannot be presumed.  See 38 U.S.C.A. § 7105(e) (waiver of initial RO review of newly submitted evidence will be presumed if the appeal of the related claim was perfected on or after February 2013).

Further, of particular note is an April 2017 VA individual psychiatric treatment record that reflects the Veteran's treatment for an "exacerbation of [his] PTSD," and his request for an increase in his prescribed psychiatric medication.  As this treatment indicates a likely material change in the Veteran's PTSD symptoms, the Board concludes that a new VA examination is warranted, as well.  

Further, the Veteran's recent, outstanding VA psychiatric treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from May 2017.

2.  Thereafter, schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of his PTSD.  The Veteran's electronic claims file must be provided to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting an appropriate clinical examination, the examiner is to characterize the current and recent severity of the Veteran's PTSD.  Further, the examiner is to specifically describe the occupational limitations or impairment to occupational functioning stemming from the Veteran's service-connected PTSD.

3.  Finally, readjudicate the Veteran's claim seeking an increased rating for PTSD.  If the full benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

